CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned herby certify in their capacity as Chief Financial Officer and Chief Executive Officer, respectively, of RENN Global Entrepreneurs Fund, Inc. (the “Fund”), that: (a) the Semi-Annual Report to Shareholders for the period ended June 30, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; as amended (b) the information contained in the Report fairly represents, in all material respects, the financial condition and results of operations of the Fund for such period. By: /s/ Russell Cleveland Russell Cleveland Chief Executive Officer Date: August 26, 2011 By: /s/ Barbe Butschek Barbe Butschek Chief Financial Officer Date: August 26, 2011
